DETAILED ACTION
Acknowledgements
This communication is in response to the RCE filed on the 6th of May of 2020.

Reasons for Allowance
Claims 17-18, 21-25, 27-28 and 31-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Hammad (US 2008/0005037, hereinafter “Hammad_037”)
Linehan (US 6,327,578, hereinafter "Linehan")
Hammad (US 9,280,765, hereinafter "Hammad_765") 
Lindelsee (US 2011/0178925, hereinafter "Lindelsee")

The art of Hammad_037 generally discloses a method for authenticating a consumer. The method includes receiving an authorization request message associated with a consumer conducting a transaction with a portable consumer device. A challenge message is sent to the consumer, where the challenge message is dynamic or semi-dynamic. A challenge response message is received from the consumer, and an authorization response message is sent to the consumer. The authorization response message indicates whether or not the transaction is authorized.
The art of Linehan generally discloses a method, system, program, and method of doing business are disclosed for electronic commerce that includes the feature of a "thin" consumer's wallet by providing issuers with an active role in each payment. This is achieved by adding an issuer gateway and moving the credit/debit card authorization 
The art of Hammad_765 generally discloses systems, methods, and apparatuses for authenticating a cardholder using multiple tokenization authentication. Embodiments of the invention are directed at a method. The method includes receiving at a first entity a first token from a consumer and determining a second token associated with the first token. Once the second token is determined, the second token is sent to a server computer at a second entity. The server computer then determines an account identifier associated with the second token and processes a transaction using the account identifier.
The art of Lindelsee generally discloses a token based transaction authentication system. Issuer, merchants, and a payment processing network generate unique tokens or keys to authenticate messages between themselves and to authenticate a sending entity or consumer as they are redirected between entities. The tokens are also used to identify the particular authentication thread a message or sending entity is associated with. The sending entity authentication occurs over a web-based channel or a mobile based channel.
The references of Hammad_037, Linehan, Hammad_765 and Lindelsee disclose as previously discussed. The references, however, do not teach at least receiving, by a server computer and from a mobile communication device, a transaction request message comprising a merchant account identifier, transaction data comprising a transaction amount, and a mobile communication device identifier associated with the mobile communication device; sending, by the server computer, an authorization request message comprising the consumer account identifier to an issuer computer operated by an issuer; receiving, by the server computer, an authorization response message from the issuer computer comprising the consumer account identifier; generating, by the server computer, a modified authorization response message by replacing the consumer account identifier with the merchant account identifier; and routing, by the server computer, the modified authorization response message to the mobile communication device. The combination of art can reasonably teach the general concepts recited in the claims, however they could not be combined to reasonably teach the unique solution of modifying the authentication response message by exchanging the customer identifier with the merchant identifier and routing the modified authorization response message to the merchant by way of the mobile communication device.
Therefore, the claims of the instant application are not obvious over Hammad_037, Linehan, Hammad_765 and Lindelsee for the reasons given above. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Hammad_037, Linehan, Hammad_765 and Lindelsee because it teaches away from modifying the authorization response message with the goal to secure the customer account identifier. 
Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.
Foreign prior art and NPL search was conducted however no relevant prior art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658.  The examiner can normally be reached on M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK MCATEE can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/ERM/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685